   Case 2:20-cv-00064-cr Document 20 Filed 04/22/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF VERMONT

Amy Connelly,                              )
                                           )
               Plaintiff,                  )
                                           )     Civil Action No. 2:20-cv-64
                                           )
City of St. Albans, Vermont,               )
Gary Taylor, individually and in his       )
official capacity as Chief of Police for   )
the City of St. Albans, Vermont,           )
Jason Lawton, Zachary Koch, and            )
Michael Ferguson, individually and in      )
their capacities as police officer for     )
the City of St. Albans, Vermont,           )
                                           )
               Defendants.                 )

                   CERTIFICATE OF DISCOVERY SERVICE

       I, James F. Conway, III, attorney for Michael Ferguson, hereby certify that
on April 22, 2021, I served Defendant Michael Ferguson’s Responses to
Plaintiff’s Interrogatories and First Request to Produce via electronic mail, along
with a Dropbox link containing documents Bates Nos. MF 00001-MF 00068,
audio files, and video files, on the following attorneys of record:

        Albert Fox, Esq.
        albie@chadwicklawvt.com

        Evan Chadwick, Esq.
        evan@chadwicklawvt.com

               Dated this 22nd day of April, 2021.

                                                 Respectfully submitted,

                                                 /s/ James F. Conway, III
                                                 James F. Conway, III, Esq.
                                                 Monaghan Safar Ducham PLLC
                                                 156 Battery St.
                                                 Burlington, VT 05401
                                                 Tel: (802) 660-4735
                                                 E-mail: jconway@msdvt.com

                                                 Attorney for Defendant
                                                 Michael Ferguson


300000-00161                               1
